Citation Nr: 0111290	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from August 1942 to October 
1945.  This case comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 


REMAND

A preliminary review of the record discloses that the veteran 
seeks service connection for hearing loss and tinnitus he 
attributes to acoustic trauma in service.  In August 1999, in 
support of his claim, the veteran submitted a statement from 
a private physician who indicated that the veteran had a 
history of noise exposure while in the United States Armed 
Forces and that the veteran suffered from mild to severe 
sensory neural hearing loss.  While the statement from the 
veteran's private physician does not specifically link the 
veteran's hearing loss to the history of noise exposure 
during service, that is the implication of the evidence 
submitted and the veteran's contentions.

The Board notes that the veteran has not been afforded a VA 
audiological examination in connection with his claims to 
ascertain either the nature or the etiology of any hearing 
impairment and tinnitus.  The Board is of the opinion that 
such an examination is necessary to make a decision on the 
claims presented because the record on appeal does not 
contain sufficient medical evidence to make a decision on the 
claims.

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for hearing loss 
and tinnitus.  After obtaining any 
necessary authorization, the RO should 
obtain and associate those records with 
the claims file.

2.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

3.  The veteran should be afforded an 
audiology examination to determine the 
nature and etiology of any hearing loss 
and tinnitus that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file.  If the veteran is diagnosed 
with a hearing loss and/or tinnitus, the 
examiner is requested to offer an opinion 
regarding whether such hearing loss 
and/or tinnitus is causally or 
etiologically related to acoustic trauma 
the veteran was reportedly exposed to 
during service.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




